Citation Nr: 1641302	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  15-11 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  
	
2.  Entitlement to service connection for a disability manifested by alcohol and drug abuse, claimed as secondary to psychiatric disorder.  

3.  Entitlement to service connection for a disorder of the hips, legs, and feet, claimed as arthritis, "aging," Paget's disease, or cold injury residuals. 

4.  Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).

(The appeal regarding pension will be addressed in a separate Board action.) 


REPRESENTATION

Veteran represented by: Virginia Department of Veterans Services
WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his sister


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from February 1953 to October 1957.  The character of his discharge from service was upgraded to General, Under Honorable Conditions; and VA previously determined that the character of his discharge from service was not a bar to receipt of VA benefits.	

This appeal has been advanced on the Board's docket due to age and financial hardship.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In June 2015, the Board remanded the case for a requested hearing.  In December 2015, the Veteran testified before the undersigned at a Board hearing at the RO as to the service connection and TDIU issues, as well as his appeal regarding pension benefits, which will be addressed in a separate Board decision due to a different Agency of Original Jurisdiction (AOJ).  The record was held open for 60 days after the hearing to allow time for the Veteran to submit additional evidence for his appeal. 

The Board has recharacterized the second and third issues on appeal, as listed on the first page of this decision.  This is because the Veteran is not expected to know the exact diagnosis or reason for his claimed problems with his joints or substance abuse; and the scope of a claim for an individual without an attorney representative should be liberally interpreted to include any disability that may reasonably be encompassed by the description of the condition, reported symptoms, and other evidence.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  To this end, descriptions of the Veteran's conditions as provided by the Veteran and his wife during the Board hearing and otherwise are reflected in the recharacterized issues.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.  VA will notify the Veteran if further action is required.


REMAND

As explained below, there is an indication of outstanding medical records that may help substantiate the issues on appeal.  Further, a VA examination should be provided, in light of the heightened duty to notify and assist due to the possibly fire-related status of the Veteran's service records, as well as the opinions by the Veteran and his wife, who have some degree of mental health and medical training. 

Direct service connection is not allowed for alcohol or drug abuse because they are considered willful misconduct and, therefore, are not eligible for VA direct benefits.  Service connection may be awarded, however, if drug or alcohol abuse was secondary to (caused or aggravated by) another disability that is service connected.  Thus, this issue is inextricably intertwined with the issue of a psychiatric disorder.

Further, the issue of entitlement to a TDIU is inextricably intertwined with the service connection issues, as there are no currently service-connected disabilities, and the Veteran asserts that he is unemployable due to the conditions on appeal.

With regard to current diagnoses, an October 2012 VA treatment record noted active problems of depression and substance abuse as of August 2003.  A July 2013 VA treatment record stated that the Veteran had possible combat experience in Korea but that he denied any current PTSD symptoms or reminders of combat.  Other VA treatment records, such March 2003 and October 2006, reflected diagnoses of "rule out" depressive disorder NOS (substance induced) and opioid dependence; opioid dependence with intoxication and withdrawal, depressive disorder NOS, and history of benzodiazepine abuse.  Treatment providers specifically noted there was no PTSD diagnosis in March 2003 and October 2006.

Concerning his joint problems, although the Veteran initially identified his claim as "aging," he clarified during the 2015 hearing that he meant arthritis of the joints.  He asserted that one of the reasons he was discharged from service was because he was not able to move around, and that he believed he had arthritis because he was frequently on feet and moving around due to supply clerk duties in service.  The Veteran indicated that he was not diagnosed with arthritis but with something like decalcification.  He referenced having a prostate surgery at a non-VA facility between 1999 and 2001, which his wife identified as occurring around 2001.  The Veteran's wife further indicated that VA providers told the Veteran at that time that his trochanter bone was deteriorating and diagnosed Paget's disease of the hip.  The Veteran's wife further testified that he had told her that his legs would freeze while he was standing during guard duty, and he could not feel his legs and feet.  She testified that she wondered if that was why his leg and hip bone was abnormal now. This testimony has been construed by the Board as an assertion of a joints disability due to cold injury residuals.  The Veteran's further testified that his "feet are all messed up now," and that she believed all of his claimed problems were due to his military service.  

The Veteran and his wife both have some degree of medical expertise, and the AOJ does not appear to have considered this information.  Specifically, the Veteran has reported mental health training, to include a bachelor's of science (B.S.) in psychiatry in January 1983 and some graduate school classes.  See 1985 statement concerning education benefits.  The Veteran has also reported working as a therapist or counsellor at a church and in community health from 1971 through 1997.  See August 2003 pension claim, January 2014 formal TDIU claim.  

Further, the Veteran's wife has some degree of medical training, as she testified in 2015 that she had been a nurse since 1973 and started her own business in 2000.  Other evidence of record reflects that she owns a medical transportation business.

With regard to a connection between the Veteran's claimed conditions and service, the Veteran has asserted that he served in Korea from September 1953 through April 1955, and that his psychiatric condition, alcohol and drug abuse that he believes are related to such condition, and joint problems began during that service.  

The Korean Conflict period of war is defined as June 27, 1950, through January 31, 1955.  As such, the Veteran's service began during this wartime period and extended for several years afterward until October 1957, during peacetime.  

The Veteran's available service records confirm his dates of service and character of discharge, but not whether he had any foreign service, to include in Korea. His official separation document (DD Form 214, to include as upgraded in 1980) reflects "unknown" for several portions, including for any foreign service, with no indications that he served in Korea or in a combat theater of operations.

The AOJ attempted to obtain any available service treatment and personnel records for the Veteran's service, to include in Korea or in combat, but the National Personnel Records Center (NPRC) responded in April 2014 that any such records that may have been held at that facility may have been destroyed by a fire in 1973.  As noted by the AOJ, the did not confirm what, if any, records had existed, but only that if they had been stored at the NPRC in 1973, they had likely been destroyed by fire.  The NPRC forwarded all available service records to the AOJ in April 2014.  

The AOJ notified the Veteran of this circumstance and requested him to complete a form to enable further search or reconstruction of his service records (NA Form 13055).  The Veteran returned that form in June 2014, but he did not provide any information to allow for a search or reconstruction.  Instead, he wrote "n/a"; that he did not have any hospitalizations and or treatment for substance abuse during service; and that "my disability is based on my age of 79, degenerative 'disease.'"

In cases where a Veteran's service records are unavailable through no fault of his own, VA has a heightened duty to notify and assist and consider application of the benefit of the doubt rule.  There is not a heightened benefit of the doubt though.

The Veteran has identified several periods of post-service treatment.  In his September 2013 claim, he identified VA treatment since June 2001 for all conditions.  Such records were obtained for June 2002 through September 2014.  

In January 2014, the Veteran also identified post-service treatment for substance abuse at the Hampton VA Medical Center (VAMC) in September 1999 and May 2000.  He also reported private substance abuse treatment at Norfolk in 1988 and by Dr. Ross in 1989.  It does not appear that efforts were made to obtain these records.

In April and August 2014, the Veteran identified treatment for substance abuse from August 1985 to September 2009 by a Ms. C.S. at a private psychiatric facility that is partially illegible.  He also identified treatment for substance abuse and "aging" at Riverside, from Dr. H, and from Dr. M from February 1985 through June 1987.  Riverside responded to the AOJ's request for any records from August 1985 through 2009 by verifying that the Veteran had received inpatient treatment for several months in 1985 and 1987, including by Dr. H and Dr. M, but stating that those records had been destroyed due to passage of time.  The Veteran was notified of the responses from Riverside and did not provide any such records.  However, it appears that his identified treatment from August 1985 through September 2009 was at a different facility and with a different provider, identified as Ms. C.S.  It does not appear that a request was made for treatment records from that facility.

In November 2014 and March 2015, as well as during his December 2015 hearing, the Veteran reported that he avoided being incarcerated in 1968 by being placed in federal resocialization program (known as NARP) in Danbury, Connecticut, where he received treatment and rehabilitation for more than one year.  He stated that he was told at that time that his experiences in Korea likely led to his substance abuse.  The Veteran asserted during his hearing that those records may have part of his records that were destroyed in a fire; however, as this period of treatment was approximately 11 years after service, there is no reason to believe they would have been associated with any service treatment or personnel records at the NPRC.

In April 2014, the Veteran has also reported being incarcerated at some point after service, and testimony during the 2015 Board hearing indicated that this was during his first marriage.  The Veteran's current wife testified at that time that they had been together for 40 years, which would have been since approximately 1975.  Thus, it appears that there may be records during a period of incarceration between 1968 and 1975 that may assist in showing a timeline of symptoms.

Further, basic inquiry response from the Social Security Administration (SSA), to include in May 2011, reflect that the Veteran was found to have a disability onset date in August 1987, SSA entitlement date in June 1997, and transfer to retirement benefits with Medicare premiums as of June 2000 (or when he reached the 65 years of age).  Similarly, the Veteran reported in his January 2014 formal TDIU claim (VA Form 21-8940) that he last worked full-time in September 1987.  There have been no attempts to obtain any records pertaining to the SSA disability determination, and such records may contain relevant information as to the Veteran's claimed disabilities and timing of his symptoms and employment history.  

With regard to his TDIU claim, the Board notes the Veteran being self-employed from 1999 to 2000, and that his wife submitted a form in 2014 (VA Form 21-4192) indicating that he had worked part-time for her transportation company from February 2000 to March 2011.  The Veteran's sister also testified during the 2015 hearing that he had worked in her restaurant for three to five years after the 1980s.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request copies of any treatment records from the Hampton VAMC dated from September 1999 through May 2002, to include any mental health and substance abuse inpatient treatment in September 1999 and May 2000.  

2.  Request the Veteran to complete the necessary release form for the AOJ to obtain copies of any outstanding non-VA treatment records, or for him submit copies of the records himself, to include the following as discussed above:

(a) treatment for mental health or substance abuse from August 1985 to September 2009 by a Ms. C.S., as reported in his April 2014 VA Form 21-4142; 

(b) treatment for mental health or substance abuse at Norfolk in 1988, and by Dr. Ross in 1989, as reported in his January 2014 VA Form 21-4142;

(c) records pertaining to a federal resocialization and rehabilitation program (also known as "NARP") beginning in 1968 in Danbury, Connecticut; and

(d) records of mental health, substance abuse, or other medical treatment for any incarceration since his 1957 service discharge, to include between 1968 and 1975.

3.  Request copies of any decisions and medical or mental health records pertaining to the Veteran's SSA claim.

4.  For all of the above described records, the AOJ must make attempts to obtain VA and other Federal records that are sufficiently identified until a determination is made that the records do not exist or that further attempts to obtain them would be futile.  Reasonable efforts must be made to obtain any non-VA records that are sufficiently identified, and for which the Veteran provides sufficient authorization.

5.  After completing the above to the extent possible, schedule the Veteran for a VA examination for opinions as to the nature and etiology of his claimed conditions, to include a description of any effects on his employability.  

The examiner should respond to the following questions, based upon examination with any necessary testing or studies, as well as review of the entire claims file:

(a)  For all of the conditions below, the examiner must provide an explanation for any opinion offered.  The opinion must be consistent with a review of pertinent lay and medical evidence.  In particular, the examiner should consider the lay reports from the Veteran and others as to the nature and timing of his observable symptoms.  In addition, the examiner should consider the Veteran's opinions in light of his mental health training and work history; as well as the opinions of the Veteran's wife in light of her nursing history.

The examiner may not rely solely on medical evidence, but such information should be considered along with the lay statements.  The examiner may reject lay statements, but a reason must be provided for doing so.  

(b) For the claimed acquired psychiatric disability, to include PTSD, and substance abuse disorders:

(i)  Identify all acquired psychiatric conditions that have been present during the course of the appeal (since the Veteran's 2013 claims).  In particular, state whether the Veteran has had PTSD or another mental health disorder.

(ii)  Is it at least as likely as not (50 percent or more probability) that any diagnosed mental health disorder had its onset in or was otherwise incurred as a result of any injury, disease, or incident during the Veteran's military service?  

If there is PTSD, state whether the stressor(s) upon which the diagnosis is based was corroborated or verified as occurring, or related to a fear of hostile military or terrorist activity.

(iii)  For any diagnosed alcohol or drug use disorder, is it at least as likely as not (50 percent or more probability) that the current disorder was caused or aggravated (meaning worsened beyond its natural progression) as a result of a service-connected mental health disorder?

(c) For the hips, legs, and feet:

(i)  Identify all diagnosable disorders affecting the Veteran's hips, legs, and feet that have been present during the appeal (since the Veteran's 2013 claims).  In particular, is there arthritis shown by X-rays in the feet, hips or legs, Paget's disease in a joint, or cold injury residuals in the feet, hips or legs?  

(ii)  For each diagnosed disorder, is it at least as likely as not (50 percent or more probability) that the condition had its onset in or was otherwise incurred as a result of any injury, disease, or incident during the Veteran's military service?  

(d)  For any condition that is found to be due to service, or caused or aggravated by service-connected disability, describe the effects on the Veteran's employability, in light of his work history and training, but without regard to age or the effects of nonservice-connected conditions.

6.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case, before returning the case to the Board, if otherwise in order.  

The Veteran may submit additional evidence and argument on the matter remanded herein.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Further, this remanded case must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

